 

Exhibit 10.1

 



FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

 

This First Amendment to Executive Employment Agreement (this “Amendment”) is
made and entered as of this 20th day of December, 2013, by and between Alliqua,
Inc., a Florida corporation (the “Company”), and David Johnson (“Executive”) for
the purpose of amending that certain Executive Employment Agreement dated as of
February 4, 2013, by and between the Company and Executive (the “Agreement”).
Terms used in this Amendment with initial capital letters that are not otherwise
defined herein shall have the meanings ascribed to such terms in the Agreement.

 

WHEREAS, Section 10(k) of the Agreement provides that the parties to the
Agreement may amend the Agreement in a writing signed by the parties; and

 

WHEREAS, pursuant to Section 5(c)(ii) of the Agreement, the Company agreed to
grant Executive certain stock option awards on the last business day of each
calendar quarter (each a “Quarterly Grant”) during the period beginning on the
Agreement’s Effective Date and ending on the third anniversary of the Effective
Date (the “Award Period”); and

 

WHEREAS, the Executive has received a Quarterly Grant for the first, second, and
third calendar quarters of 2013; and

 

WHEREAS, the parties desire to amend Section 5(c)(ii) of the Agreement to
provide for a single stock option award, which options shall vest quarterly on
the first day of each calendar quarter remaining in the Award Period, in lieu of
the separate Quarterly Grants that were to be awarded for each calendar quarter
remaining in the Award Period pursuant to the Agreement.

 

NOW THEREFORE, pursuant to Section 10(k) of the Agreement, in consideration of
the mutual promises, conditions, and covenants contained herein and in the
Agreement, and other good and valuable consideration, the adequacy of which is
hereby acknowledged, the parties agree as follows:

 

1. Section 5(c)(ii) of the Agreement is hereby amended by deleting said section
in its entirety and substituting in lieu thereof the following new Section
5(c)(ii):

 

(ii) An award of nonqualified stock options, pursuant to a stand-alone award
agreement outside of the 2011 Plan, with respect to seven hundred thirty
thousand five hundred thirty-five (730,535) shares of the Company’s common
stock, subject to the terms and conditions of a nonqualified stock option award
agreement, which terms shall include: (A) an exercise price equal to the fair
market value of a share of common stock at the close of the market on the date
of grant, (B) one-ninth (1/9th) of such options becoming vested and exercisable
on the first day of each calendar quarter during the period commencing on
January 1, 2014 and ending on the third anniversary of the Effective Date, (C)
immediate vesting of 100% of the then unvested optioned shares upon the
effective date of a “Change in Control” (as defined in the 2011 Plan), and (D) a
term of ten (10) years (subject to early termination of forfeiture in accordance
with the terms of the nonqualified stock option award agreement).

 

2. Except as expressly amended by this Amendment, the Agreement shall continue
in full force and effect in accordance with the provisions thereof.

 

3. In the event of a conflict between the Agreement and this Amendment, this
Amendment shall govern.

 

* * * * * * * * * *

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first indicated above.

 



  THE COMPANY:             ALLIQUA, INC.                             By: /s/
Jerome B. Zeldis       Jerome B. Zeldis MD, PhD       Chairman of the Board    
                EXECUTIVE:                             /s/ David Johnson    
David Johnson  







 



 



